      Case 3:20-cr-02374-CAB Document 32 Filed 12/11/20 PageID.58 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8
                       SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,               Case No.: 20-CR-02374-CAB
10
11               Plaintiff,                  ORDER GRANTING THE UNITED
                                             STATES’ MOTION TO DISMISS
12         v.                                INFORMATION AND JUDGMENT OF
                                             DISMISSAL
13
     DANIEL JOAQUIN MORALES,
14
15               Defendant.
16
17
18        On motion of the United States and with good cause shown,

19        IT IS HEREBY ORDERED the Information in the above entitled case is hereby

20 dismissed without prejudice. All previously pending dates are vacated and all pending
21 motions are withdrawn.
22        IT IS SO ORDERED.
23
24
     DATED: 12/11/2020
25                                       HON. CATHY ANN BENCIVENGO
26                                       UNITED STATES DISTRICT JUDGE

27
28


30
